The opinion of the court was delivered by
Breaux, J.
The defendant was tried by jury and found guilty of embezzlement.
Upon his motion a new trial was granted by the trial judge.
From the order granting a new trial the State prosecutes this appeal.
The following are the reasons, in substance, of the court for granting the new trial, made part of the bill of exceptions taken by the District Attorney:
The evidence showed, the court certifies, “ that John Davis had not embezzled the property he was charged with having embezzled.”
To reverse an order granting a new trial (if at all reversible) it must, at least, be manifest that an error of law was committed in granting a new trial. We do not think that in this case there was an abuse of discretion. No appeal lies, at the instance of the State, from an order granting a new trial.
The appeal is therefore dismissed.
The Chief Justice and Justice Watkins concur only in this decree.